Case 1:14-cv-04717-FB-RLM Document 878 Filed 01/04/19 Page 1 of 2 PageID #: 61277



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

  CERTAIN UNDERWRITERS AT LLOYD'S,
  LONDON, et al.,
                     Plaintiffs,
              v.                                              Case No. 1:14-cv-04717-FB-RLM

  NATIONAL RAILROAD PASSENGER                                 STIPULATION OF DISMISSAL WITH
  CORPORATION, et al.,                                        PREJUDICE BETWEEN AMTRAK AND
                                                              THE AIG COMPANIES PURSUANT TO
                       Defendants.                            FED. R. CIV. P. 41


           Defendant National Railroad Passenger Corporation (“Amtrak”) and Co-Defendants

  American Home Assurance Company, The Insurance Company of the State of Pennsylvania,

  Granite State Insurance Company, Lexington Insurance Company, and National Union Fire

  Insurance Company of Pittsburgh, Pa., in its own right and as successor to Landmark Insurance

  Company (collectively “AIG Companies”),1 through their undersigned counsel and pursuant to

  Federal Rule of Civil Procedure 41, stipulate and agree that any and all claims in this action

  between Amtrak and the AIG Companies against each other are dismissed with prejudice. The

  parties each shall bear their own respective costs, expenses, and counsel fees.




  SO ORDERED: _________________________

  Dated: _________________________________




  1
    Except that, AIG Companies, as used herein, does not include American Home Assurance Company (sometimes
  referred to in this litigation as American Home Insurance Company) that is a plaintiff in this action. This Stipulation
  of Dismissal does apply to American Home Assurance Company that is a defendant in this action.
Case 1:14-cv-04717-FB-RLM Document 878 Filed 01/04/19 Page 2 of 2 PageID #: 61278



  Agreed to on January 4, 2019 by:




  s/                                            s/
  Richard W. Bryan                              Rhonda D. Orin
  rbryan@jackscamp.com                          rorin@andersonkill.com
  Kristen C. Vine                               Daniel J. Healy
  kvine@jackscamp.com                           dhealy@andersonkill.com
  Michelle M. Spatz                             Stephen D. Palley
  mspatz@jackscamp.com                          spalley@andersonkill.com
  Jackson & Campbell, PC                        Anderson Kill, LLP
  1120 20th Street, N.W., Suite 300 South       1717 Pennsylvania Avenue, NW
  Washington, DC 20036                          Washington, DC 20006
  (202) 457-1638                                (202) 416-6500

  Attorneys for American Home Assurance         Attorneys for National Railroad Passenger
  Company, The Insurance Company of the State   Corporation
  of Pennsylvania, Granite State Insurance
  Company, Lexington Insurance Company, and
  National Union Fire Insurance Company of
  Pittsburgh, Pa., in its own right and as
  successor to Landmark Insurance Company
